DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant’s amendment, filed August 26, 2021, with respect to the rejections of claims have been fully considered.  Applicant's amendment necessitated the new grounds of rejection presented below by introducing the new references of Kwak et al (US 2020/0127786) and Zhang et al (US 2020/0119893).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
            
             Claims 1, 6 – 7, 10, 12, 17 – 18 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2020/0127786) in view of Zhang et al (US 2020/0119893).

             Re claims 1, 12 and 20, Kwak teaches of a receive end device (Fig.49), a non-transitory computer readable medium (Paragraph 0071), bandwidth part determining method, comprising: receiving resource setting information (RRC configuration, Paragraphs 0585 – 0587, 0616 and 0637, Fig.42 and #4800, Fig.48) including channel state information-reference signal (CSI-RS) resource set indication information (#4210, 
            Zhang teaches of a bandwidth part is one of a plurality of bandwidth parts (BWPs, Paragraphs 0023 – 0035), wherein the bandwidth part corresponding to the one or more CSI-RS resource sets which support different subcarrier spacings being configured (different subcarrier spacings (SCSs), Paragraphs 0023 – 0035). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bandwidth part correspond to the one or more CSI-RS resource sets which support different subcarrier spacings for supporting multiple subcarrier spacings for a wide range of services in a 5G system.
  
             Re claims 6 and 17, Kwak teaches of wherein the CSI-RS is indicated by using CSI-RS resource indication information, wherein the CSI-RS resource indication  

             Re claims 7 and 18, Kwak teaches of wherein each CSI-RS associated with the resource setting information is located at the bandwidth part (location of frequency resources of the CSI-RS, Paragraphs 0616 – 0621).

             Re claim 10, Kwak and Zhang teach all the limitations of claim 1, as well as Zhang teaches of wherein the frequency band indication information comprises an index of the bandwidth part (BWP index, Paragraph 0033).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an index of the bandwidth part to easily indicate the multiple bandwidth parts.

             Re claim 21, Kwak teaches of wherein when other resource setting information different from the resource setting information is configured (Figures 39 – 40), the frequency band indication information included in the resource setting information is supported to be different from frequency band indication information included in the other resource setting information (bandwidth adaptation, Paragraphs 0621 – 0626 and Figures 43 – 46).  

.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633